Case: 11-20565       Document: 00512181129         Page: 1     Date Filed: 03/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 20, 2013
                                     No. 11-20565
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

KENNETH RAY RANDLE,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-788-4


Before SMITH, PRADO, and HIGGINSON, Circuit Judges:
PER CURIAM:*
       Kenneth Ray Randle pled guilty to aiding and abetting an armed bank
robbery. He appeals the district court’s within-guidelines sentence of 135
months imprisonment and four years of supervised release. He asserts that the
district court erred in applying a four-level enhancement for abduction pursuant
to U.S.S.G. § 2B3.1(b)(4)(A). He contends that moving a bank employee from the
lobby area to the vault area of the bank does not constitute abduction. He adds
that the enhancement should not apply unless “there is forced movement which

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-20565     Document: 00512181129      Page: 2   Date Filed: 03/20/2013

                                  No. 11-20565

creates a greater risk of harm to the victim than any conduct which would occur
in the ‘ordinary’ course of a robbery . . . whether or not any victim is physically
restrained at the robbery scene.”
      Randle has not shown that the district court committed error, plain or
otherwise, in applying the abduction enhancement in this case. Consistent with
our holding in the appeals of Randle’s co-defendants, the district court was
correct in applying the enhancement because the robbers forced the tellers to
move at gunpoint from the teller area to the vault area, enabling the robbers to
commit the offense. See United States v. Washington, Nos. 11-20563, 11-20564,
11-20567, 2012 WL 6098021, at *5 (5th Cir. Dec. 10, 2012) (“The forced
movement of a bank employee from one room of a bank to another—so long as
it is in aid of commission of the offense or to facilitate escape—is sufficient to
support the enhancement given the flexible approach we have adopted in this
circuit.”); see also United States v. Johnson, 619 F.3d 469, 472-74 (5th Cir. 2010)
(finding there to be an abduction “even though the victim remained within a
single building”).
      AFFIRMED.




                                        2